                      Case 2:19-cv-01251-JCM-DJA Document 68 Filed 12/04/20 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    DAVID LAVELLE,                                       Case No. 2:19-CV-1251 JCM (DJA)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     CITY OF LAS VEGAS, NEVADA, et al.,
               11                                       Defendant(s).
               12
               13            Presently before the court are defendant Las Vegas Metropolitan Police Department’s
               14     motions to extend deadline to file response and reply. (ECF Nos. 65, 67).
               15            On November 17, 2020, the parties jointly stipulated that “Defendant Las Vegas
               16     Metropolitan Police Department’s Response to Plaintiff’s Motion for Summary Judgment [ECF
               17     No. 59], currently due on November 17, 2020, be extended to and including Wednesday,
               18     November 25, 2020.” (ECF No. 63). The instant motion requests an additional 7-day extension
               19     due to counsel’s obligations in a separate matter. (ECF No. 65). Good cause appearing, this
               20     court grants the requested extension nunc pro tunc. Thus, defendant’s response on December 2,
               21     2020, is timely. (ECF No. 66).
               22            Defendant also moves for a 5-day extension to reply on its motion for summary
               23     judgment, (ECF No. 60). For the same reason as the foregoing, this court grants that motion as
               24     well. (ECF No. 67).
               25            Accordingly,
               26            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
               27     extension of time to file response (ECF No. 65) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01251-JCM-DJA Document 68 Filed 12/04/20 Page 2 of 2



                1           IT IS FURTHER ORDERED that defendant’s motion for extension of time to file reply
                2     (ECF No. 67) be, and the same hereby is, GRANTED.
                3           DATED December 4, 2020.
                4                                             __________________________________________
                                                              UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
